
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(i)


VALMONT 1988 STOCK PLAN

ARTICLE I

NAME AND PURPOSE

        1.1    NAME.    The name of the Plan shall be the Valmont 1988 Stock
Plan ("Plan").

        1.2    PURPOSE.    The purpose of the Plan is to enable employees to
share in the growth and prosperity of the Company by encouraging stock ownership
by employees to assist the Company to hire and retain key management personnel.
Incentive Stock Options, Nonqualified Stock Options, restricted stock, bargain
stock, stock appreciation rights, And other types of stock awards may be granted
under this Plan.

ARTICLE II

DEFINITIONS

        The terms used herein shall have the following meanings, unless a
different meaning is clearly required by the context:

2.1"Board" shall mean the Board of Directors of the Company.

2.2"Code" shall mean the Internal Revenue Code of 1987, as amended.

2.3"Committee" shall mean the Compensation Committee of the Board.

2.4"Company" shall mean Valmont Industries, Inc., a Delaware corporation.

2.5"Company Stock" shall mean shares of common stock issued by the Company.

2.6"Employee" shall mean any person employed by the Employer or a Subsidiary
during a Plan Year.

2.7"Employer" shall mean the Company.

2.8"Incentive Stock Option" means any option granted to a participant under this
Plan, which the Board intends at the time it is granted, to be an incentive
stock option within the meaning of Section 422A of the Code.

2.9"Nonqualified Stock Option" means any option granted to a Participant under
this Plan, which is not an Incentive Stock Option.

2.10"Optionee" is any Employee who is granted options under the Plan.

2.11"Participant" shall mean any Employee who meets the requirements for
participation in the Plan as described in Article III.

2.12"Subsidiary" shall mean a corporation which is a "subsidiary corporation" as
defined in Section 425 of the Code.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

        3.1    ELIGIBILITY.    Every Employee shall be eligible to become a
Participant in the Plan.

        3.2    PARTICIPATION.    The Employee who shall participate in the Plan
and thereby be eligible to receive, the number of, and the combination of stock
options, restricted stock, and stock appreciation rights and other stock awards,
shall be such key executive Employees as the Compensation Committee of the Board
("Committee") shall select from Time to time.

ARTICLE IV

TYPES OF BENEFITS

        Benefits under the Plan ("Benefits") may be granted in any one of any
combination of (a) Incentive Stock Options; (b) Nonqualified Stock Options;
(c) stock appreciation rights; (d) restricted stock awards; (e) bargain

1

--------------------------------------------------------------------------------


purchase of common stock; (f) bonuses of common stock; or (g) any other form of
stock benefit, as described in this Plan.

        Without limiting the Committee's authority, the Committee may: (a) make
the grant of Benefits conditional upon an election by a Participant to defer
payment of a portion of his salary; (b) give a Participant a choice between two
Benefits or combinations of Benefits; (c) award Benefits in the alternative so
that acceptance of or exercise of one Benefit cancels the right of a Participant
to another; and (d) award Benefits in any combination or combinations and
subject to any condition or conditions consistent with the terms of the Plan
that the Committee in its sole discretion may determine.

ARTICLE V

SHARES SUBJECT TO PLAN

        The total number of shares which may be issued under this Plan shall not
exceed in the aggregate 300,000 shares. This number shall be appropriately
adjusted if the number of issued shares shall be increased or reduced by change
in par value, combination, split-up, reclassification, distribution of a
dividend payable in stock, or the like. In the event that any outstanding
option, restricted stock or other Benefit issued pursuant to the Plan shall
expire or terminate, the shares allocable to the unexercised portion of such
Benefit may again be subjected to an award under the Plan.

ARTICLE VI

OPTIONS

        The Board from time to time may grant Incentive Stock Options and
Nonqualified Stock Options. Each option agreement between the Company and the
Participant shall be in such form and shall contain such provisions as the
Committee from time to time shall deem appropriate. Option agreements need not
be identical. The option agreements shall specify whether or not an option is an
Incentive Stock Option.

        The terms of Incentive Stock Options granted shall include the
following:

(a)The option price shall be fixed by the Committee in good faith, but in no
event be less than 100 percent of the fair market value of the shares subject to
the option on the date the option is granted. The option price shall be paid by
the Participant in cash or, at the absolute discretion of the Committee, by the
transfer of Company stock at the time the option is exercised.

(b)Options shall not be transferrable otherwise than by will or the laws of
descent and distribution, and during an Optionee's lifetime, an option shall be
exercisable only by the Optionee.

(c)Subject to the limitations below on a 10% owner, the Committee shall fix the
term or duration of all options issued under this Plan provided that such term
shall not exceed ten years after the date on which the option was granted and
shall not extend beyond the Optionee's employment with the Company. The
Committee shall also set the date or dates on, or after which, each option may
be exercised.

(d)The aggregate fair market value, determined as of the time the option is
granted, of the stock which may become exercisable for the first time by any
Employee during any calendar year shall not exceed $100,000.

(e)Each option agreement (and amendments thereof) shall contain such terms and
provisions, consistent with the requirements of this Plan, as the Committee in
its discretion shall determine, including without limitation such terms and
provisions as shall be requisite to cause certain stock options to qualify as
Incentive Stock options.

        Notwithstanding any other provisions of the Plan, no Incentive Stock
Option shall be granted to an Employee who, at the time the option is granted,
owns stock representing more than ten percent of the total combined voting power
of all classes of stock of the Employer. This stock ownership limitation will
not apply if the option price is at least 110 percent of the fair market value
(at the time the option is granted) of the stock subject to the option, and the
option by its terms is not exercisable more than five years from the date it is
granted.

2

--------------------------------------------------------------------------------


ARTICLE VII

RESTRICTED SHARES

        The Board from time to time may award restricted shares ("Restricted
Shares") to any Participant in the Plan. Each Participant who is awarded
Restricted Shares shall enter into an agreement with the Company in a form
specified by the Committee agreeing to the terms and conditions of the award and
such other matters consistent with the Plan as the Committee in its sole
discretion shall determine.

        Restricted Shares awarded to Participants may not be sold, transferred,
pledged or otherwise encumbered during a Restricted Period commencing on the
date of the award and ending at such later date as the Committee may designate
at the time of the award. The Participant shall have the entire beneficial
ownership and all rights and privileges of a shareholder with respect to
Restricted Shares awarded to him, including the right to receive dividends and
the right to vote such Restricted Shares. All of the Restricted Shares shall be
forfeited and all rights of the Participants to such Restricted Shares shall
terminate without further obligation on the part of the Company upon termination
of employment of the Participant with the Company or a Subsidiary before the end
of the restricted period applicable to such restricted shares, provided that the
Committee may provide that Restricted Shares are not so forfeited upon
termination of employment on account of retirement, death or disability.

        The Committee may provide any other terms or conditions with regard to
Restricted Shares that it deems appropriate. Restricted Shares and agreements
related thereto need not be identical.

ARTICLE VIII

STOCK APPRECIATION RIGHTS

        The Board from time to time may grant stock appreciation rights ("Stock
Appreciation Rights") to any Participant in the Plan. A Stock Appreciation Right
shall be evidenced by a stock appreciation right agreement between the Company
and the Participant, which shall contain such terms and conditions consistent
with the Plan as the Committee from time to time shall deem appropriate.

        A Stock Appreciation Right may be satisfied by the Company in cash or in
shares of common stock of the Company, as determined by the Committee. The
agreement may limit the maximum amount of appreciation taken into account under
a Stock Appreciation Right.

        A Stock Appreciation Right may be granted in conjunction with an
Incentive Stock Option, a Nonqualified Stock Option, Restricted Shares or any
other award hereunder. At the discretion of the Committee, a Stock Appreciation
Right may be exercisable only to the extent that a related award is exercisable
and only upon surrender of a related award. In the event of the exercise of a
Stock Appreciation Right the exercise of which is conditioned upon surrender of
a related award, the number of shares that may be issued under this Plan shall
be reduced by the number of shares covered by the award or portion thereof
surrendered.

        The Committee may provide any other terms or conditions with regard to
Stock Appreciation Rights that it deems appropriate. Stock Appreciation Rights
and agreements related thereto need not be identical.

ARTICLE IX

OTHER AWARDS

        The Board may grant any other stock or stock-related awards to a
Participant under this Plan that the Board deems appropriate, including, but not
limited to, the bargain purchase of Company stock and stock bonuses. Any such
Benefits and any related agreements shall contain such terms and conditions as
the Committee deems appropriate. Such awards and agreements need not be
identical.

ARTICLE X

ADMINISTRATION

        The Plan shall be administered by the Committee. A majority vote of the
Committee at which a quorum is present, or acts reduced to or approved in
writing by a majority of the members of the Committee, shall be the valid sets
acts of the Committee for the purposes of this Plan.

        The Committee shall have plenary authority in its discretion but subject
to the express provisions of the Plan, to determine the terms of all Benefits
granted under the Plan including, without limitation, the purchase price, if

3

--------------------------------------------------------------------------------


any, the Employees to whom, and the time or times at which Benefits shall be
granted, when an option can be exercised, or Restricted Shares, Stock
Appreciation Rights and other Benefits become forfeitable, and whether in whole
or in installments, and the number of shares covered by a Benefit; and to
interpret the Plan and to make all other determinations deemed advisable for the
administration of the Plan. All determinations of the Committee shall be made by
not less than a majority of its members. The Committee may designate Employees
of the Company to assist the Committee in the administration of the Plan and may
grant authority to such persons to execute option agreements or other documents
on behalf of the Committee. Notwithstanding anything in this Plan to the
contrary, the Board shall have sole authority to make all decisions relating to
participation in the Plan by any director or officer of the Company.

        Payment in full for the number of shares purchased under any Benefit,
including an option, shall be made to the Company at the time of each exercise,
except in the case of the election of an alternative settlement method as
provided hereafter in this paragraph.

(i)The Committee, in its discretion, may provide that any Benefit by its terms
may permit the participant to elect, subject to Committee approval, any of the
alternative settlement methods set forth in subparagraph (iii) below.

(ii)The Committee, in its discretion, may at the request of a Participant
holding a Benefit under the Plan which does not by its terms include the right
to elect any of such alternative settlement methods, permit the election of any
of such alternative methods by the Participant.

(iii)The alternative settlement methods are: (a) cash equal to the excess of the
value of one share over the option or purchase price times the number of shares
as to which the award is exercised; (b) the number of full shares having an
aggregate value not greater than the cash amount calculated under alternative
(a); (c) any combination of cash and stock having an aggregate value not greater
than the cash amount calculated under alternative(a). For purposes of
determining an alternative settlement, the value per share shall be determined
under the same method as used to determine the option price in the case of stock
options.

Exercise of an option or other Benefit in any manner, including an exercise
involving an election of an alternative settlement method, shall result in a
decrease in the number of shares which thereafter may be available, both for
purposes of the Plan and for sale to any one participant, by the number of
shares as to which the option or benefit is exercised. Election of an
alternative settlement method involving the receipt of cash shall be subject to
prior approval by The Committee at the time of such election.

        Payment for such shares shall be made in cash, or with the consent of
the Committee, in shares of the Company's common stock.

        The interpretation and construction by the Committee of any provisions
of the Plan or of any Benefit granted under it shall be final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Benefit granted under it.

ARTICLE XI

ADJUSTMENT UPON CHANGES OF STOCK

        If any change is made on the shares of common stock of the Company be
reason of any merger, consolidation, reorganization, recapitalization, stock
dividend, split up, combination of shares, exchange of shares, change in
corporate structure, or otherwise, appropriate adjustments shall be made by the
Committee to the kind and maximum number of shares subject to the Plan and the
kind and number of shares and price per share of stock subject to each
outstanding Benefit. No fractional shares of stock shall be issued under the
Plan on account of any such adjustment, and rights to shares always shall be
limited after such an adjustment to the lower full share.

ARTICLE XII

MISCELLANEOUS

        12.1    CONTINUATION OF EMPLOYMENT.    Neither this Plan nor any Benefit
granted hereunder shall confer upon any Employee any right to continue in the
employment of the Company or limit in any respect the right of the Company to
terminate his employment at any time.

4

--------------------------------------------------------------------------------

        12.2    ADMINISTRATION.    The Committee may make such rules and
regulations and establish such procedures as it deems appropriate for the
administration of this Plan. In the event of a disagreement as to the
interpretation of the Plan or any amendment hereto or any rules, regulation or
procedure thereunder or as to any right or obligation arising from or related to
this Plan, the decision of the Committee shall be final and binding.
Notwithstanding anything in the Plan to the contrary, the Board shall have sole
authority to make all decisions relating to Participation in the Plan by any
director or officer of the Company.

        12.3    WITHHOLDING.    The Company shall have the right to withhold
with respect to any payments made to Participants under the Plan any taxes
required by law to be withheld because of such payments. Each Participant shall
take whatever action that the Committee deems appropriate to comply with the law
regarding withholding of Federal or State taxes.

        12.4    EFFECTIVE DATE.    This Plan is effective on February 26, 1988
("Effective Date"). Benefits hereunder may be granted at any time subject to the
limitations contained within the Plan. No Company stock may be issued unless
this Plan is approved by a vote of the holders of a majority of the outstanding
shares of the Company's common stock at a meeting of the shareholders of the
Company held within twelve months following the Effective Date.

ARTICLE XIII

AMENDMENT AND TERMINATION

        13.1    AMENDMENT.    The Board may amend the Plan from time to time as
it deems desirable and shall make any amendments which may be required so that
options intended to be Incentive Stock Options shall at all times continue to be
Incentive Stock Options for the purposes of the Code; provided, however, the
Plan may not be amended to change the number of shares subject to the Plan or
decrease the price at which options may be granted.

        13.2    TERMINATION OF PLAN.    The Board may in its discretion
terminate the Plan at any time, but no such termination shall deprive
Participants of their rights under outstanding Benefits. Notwithstanding the
preceding sentence, no Incentive Stock options may be granted pursuant to the
Plan later than ten years after the date the Plan is adopted or the date the
Plan is approved by the shareholders of the Company, whichever is earlier.

5

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO VALMONT 1988 STOCK PLAN

        Section 12.3 of the Valmont 1988 Stock Plan is hereby amended to read as
follows:

        12.3    WITHHOLDING.    The Company shall have the right to withhold
with respect to any payments made to participants under the Plan any taxes
required by law to be withheld because of such payments. With respect to any
such withholding:

(a)Each Participant shall take whatever action that the Committee deems
appropriate to comply with the law regarding withholding of taxes.

(b)When a Participant is obligated to pay to the Company an amount required to
be withheld under applicable income tax laws in connection with a Benefit, the
board may, in its discretion and subject to such rules as it may adopt, permit
the Participant to satisfy this obligation, in whole or in part, either (i) by
having the company withhold from the shares to be issued upon the exercise of an
option or a stock appreciation right or upon the receipt of a Benefit, shares
having a fair market value that would satisfy the withholding amount due or
(ii) by delivering to the Company already-owned shares to satisfy the
withholding amount.

6

--------------------------------------------------------------------------------

AMENDMENT TO THE VALMONT 1988 STOCK PLAN

        The Valmont 1988 Stock Plan (the "Plan") is hereby amended as follows:

A.Section 2.11 is amended to read as follows:

2.11"Participant" shall mean any Employee or director who meets the requirements
for participant in the Plan as described in Article III.



B.A new Section 2.13 is added as follows:

2.13"Director" shall mean a director of the Company.



C.A new Section 2.14 is added as follows:

2.14"Change of Control" shall mean:

(i)The acquisition (other than from Valmont) by any person, entity or "group",
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the "Exchange Act"), (excluding any acquisition or holding by
(i) Valmont or its subsidiaries, (ii) any employee benefit plan of Valmont or
its subsidiaries which acquires beneficial ownership of voting securities of
Valmont and (iii) Robert B. Daugherty, his successors and assigns and any
tax-exempt entity established by him of beneficial ownership (within the meaning
of Rule 13d-3 promulagated under the Exchange Act) of 50% or more or the
combined voting power of Valmont's then outstanding voting securities entitled
to vote generally in the election of directors; or

(ii)Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the "Incumbent Board") cease for any reason to constitute at least a
majority of the board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for the election by Valmont's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as through such person were a member of the Incumbent board; or

(iii)Approval by the stockholders of Valmont of a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of Valmont immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company's than outstanding voting
securities, or a liquidation or dissolution of Valmont or of the sale of all or
substantially all of the assets of Valmont.



D.A new Section 3.3 is added as follows:

        3.3    DIRECTOR PARTICIPATION.    Each director who is not an Employee
or the Company shall receive a non- discretionary award of 1,000 Shares each
year immediately following the annual stockholders' meeting. The award shall be
granted to those directors elected at such meeting. Each director shall be
issued a common stock certificate for such number of shares. Termination of the
director's services for any reason other than (i) Death, (ii) retirement from
the board at mandatory retirement age, or (iii) resignation or failure to stand
for re-election, in either case with the prior approval of the Board, will
result in forfeiture of the Shares. If the Shares are forfeited, the director
shall return the number of forfeited Shares, or equivalent value, to the
Company. The number of Shares awarded to a director annually shall be
appropriately adjusted in the event of any stock changes as described in
Article XI. Directors are not eligible to receive any other Benefit under the
Plan.

E.The last sentence of Article V is amended to read as follows:

In the event that any outstanding option, Restricted Stock or other Benefit
issued pursuant to the Plan shall expire or terminate, the shares allocable to
the unexercised or forfeited portion of such Benefit may again be subject to an
award under the Plan. In addition, any shares which are used for the full or
partial payment of the purchase price (or applicable withholding taxes) for
shares with respect to which an option is exercised may again be used for an
award under the Plan.

F.The first paragraph of Article IV is amended to read as follows:

Benefits under the Plan ("Benefits") may be granted in any one or any
Combination of (a) Incentive Stock Options; (b) Nonqualified Stock Options;
(c) stock appreciation rights; (d) restricted stock awards; (e) bargain purchase
of common stock; (f) bonuses of common stock; (g) any other form of stock
benefit; or (h) cash.

7

--------------------------------------------------------------------------------

G.A new paragraph is added at the end of to Article VI as follows:

The Committee may grant a replacement option (a "Replacement Option") to any
Employee who exercises all or part of an option granted under this Plan using
Qualifying Stock (as herein defined) as payment for the purchase price. A
Replacement Option shall grant to the Employee the right to purchase, at the
fair market value as of the date of said exercise and grant, the number of
shares of stock equal to the sum of the number of whole shares (i) used by the
Employee in payment of the purchase price for the option which was exercised and
(ii) used by the Employee in connection with applicable withholding taxes on
such transaction. A Replacement Option may not be exercised for six months
following the date of grant, and shall expire on the same date as the option
which it replaces. Qualifying Stock is stock which has been owned by the
Employee for at least six months prior to the date of exercise and has not been
used in a stock-for-stock swap transaction within the preceding six months.

H.The second paragraph of subsection (iii) of Article X is deleted.

I.A new Section 12.5 is added as follows:

On the date of a Change of Control, all outstanding options and stock
appreciation rights shall become immediately exercisable and all restrictions
with respect to Restricted Stock shall lapse. Following such a Change of
Control, the Committee shall grant the request of any Employee to pay for shares
purchased under any Benefit by using an alternative settlement method described
in the first paragraph of subsection (iii) of Article X.

J.This amendment to the Plan shall be effective upon approval by stockholders of
the Company at the 1990 annual stockholders' meeting.

8

--------------------------------------------------------------------------------

THIRD AMENDMENT TO THE VALMONT 1988 STOCK PLAN

        The Valmont 1988 Stock Plan (the "Plan") was approved by Valmont
stockholders on April 25, 1988. Further amendments were approved by Valmont
stockholders on April 23, 1990. The Valmont 1988 Stock Plan, as previously
amended, is hereby further amended by deleting in its entirety the last sentence
of Article V (which was added by the amendment approved by stockholders on
April 23, 1990). The deleted sentence currently reads as follows:

In addition, any shares which are used for the full or partial payment of the
purchase price (or applicable withholding taxes) for shares with respect to
which an option is exercised may again be used for an award under the Plan.

FOURTH AMENDMENT TO THE VALMONT 1988 STOCK PLAN

        The Valmont 1988 Stock Plan (as previously amended, the "Plan") is
hereby further amended as follows:

        A.    Section 3.3 is amended by adding the following sentences
immediately preceding the last sentence of Section 3.3:

In addition, each director who is not an Employee of the Company shall receive a
non-discretionary award of a Nonqualified Stock Option for 2,000 shares of
Company Stock exercisable at the closing price of the Company's common stock on
the date of grant; such award shall be made on the third business day following
the public release by the Company of its quarterly earnings for the second
quarter of fiscal 1995, and (ii) annually thereafter on the date of and
following completion of the Company's annual stockholders' meeting (commencing
with the 1996 annual Stockholders' meeting). The number of nonqualified options
awarded to a director shall be appropriately adjusted in the event of any stock
changes as described in Article XI.

        B.    This Fourth Amendment to the Plan shall be effective upon its
approval by the stockholders of the Company, and any grant of Nonqualified Stock
Options pursuant to the Fourth Amendment shall be expressly conditioned upon
such stockholder approval.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(i)

